          Case 5:20-cv-00433-R Document 18 Filed 10/06/20 Page 1 of 5




                    THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ANTON K. NELSON,                              )
                                              )
                     Petitioner,              )
                                              )
v.                                            )           CIV-20-433-R
                                              )
SCOTT CROW, Director,                         )
Oklahoma Department of Corrections,           )
                                              )
                     Respondent.              )


                                           ORDER

       Petitioner, a state prisoner appearing through counsel, filed this action seeking a writ

of habeas corpus. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to

United States Magistrate Judge Suzanne Mitchell for preliminary review. On September

15, 2020, Judge Mitchell issued a Report and Recommendation wherein she recommended

that the petition be dismissed as time-barred, consistent with Respondent’s Motion to

Dismiss. (Doc. No. 16). The matter is currently before the Court on Petitioner’s timely

objection to the Report and Recommendation, which gives rise to this Court’s obligation

to undertake a de novo review of those portions of the Report and Recommendation to

which Petitioner makes specific objection. See Fed. R. Civ. P. 72(b)(3). Having conducted

this review, the Court finds as follows.

       Petitioner’s habeas claims arise from his felony convictions in the District Court of

Oklahoma County in 1998, when Petitioner was a juvenile. As a result of convictions for

rape, robbery and assault and battery with a dangerous weapon, Petitioner was sentenced
             Case 5:20-cv-00433-R Document 18 Filed 10/06/20 Page 2 of 5




to seventy-five years, cumulatively, in one case, and life in another, to run consecutively.1

He contends that the aggregated sentences violate his rights under the Eighth Amendment,

equating the duration with a mandatory sentence of life without parole. He presented his

claim to the Oklahoma Court of Criminal Appeals in his second application for post-

conviction relief, which the court denied on February 28, 2020.

         The issue presented by Petitioner’s objection is whether the instant petition is timely

under 28 U.S.C. § 2244(d)(1)(C), or whether Petitioner is entitled to equitable tolling of

the one-year limitations period under the AEDPA. 28 U.S.C. § 2244(d)(1) provides for a

one-year statute of limitations period for filing a § 2254 petition. The starting date of the

statute of limitations period is the latest of four dates set forth in § 2244(d)(1)(A)-(D). Here

Petitioner relies on § 2244(d)(1)(C), which provides that the one-year limitations period

runs from:

         the date on which the constitutional right asserted was initially recognized
         by the Supreme Court, if the right has been newly recognized by the Supreme
         Court and made retroactively applicable to cases on collateral review.

         Petitioner contends his petition is timely premised on the 2016 Supreme Court

decision in Montgomery v. Louisiana, --- U.S. ---, 136 S. Ct. 718 (2016), wherein the

Supreme Court held that Miller v. Alabama, 567 U.S. 460 (2012), was retroactively

applicable to petitions for collateral review. Petitioner does not, however, rely on Miller,

but rather, he contends that the Supreme Court decision in Montgomery makes a 2010




1
 Petitioner was sentenced to 35 years on a count of rape, 20 years for robbery with a dangerous weapon, and ten years
on each count of assault and battery with a dangerous weapon. In a separate case he was sentenced to life imprisonment
after pleading guilty to rape in the first-degree.

                                                          2
          Case 5:20-cv-00433-R Document 18 Filed 10/06/20 Page 3 of 5




Supreme Court decision, Graham v. Florida, 560 U.S. 48 (2010), retroactively applicable

to cases on collateral review.

       In Graham, the Supreme Court summarized its holding as follows:

       The Constitution prohibits the imposition of a life without parole sentence
       on a juvenile offender who did not commit homicide. A State need not
       guarantee the offender eventual release, but if it imposes a sentence of life it
       must provide him or her with some realistic opportunity to obtain release
       before the end of that term.

       Berry v. Whitten, No. 20-6066, 2020 WL 5542477, *2 (10th Cir. Sept. 16, 2020)

(citing Graham, 560 U.S. at 82, 130 S. Ct. 2011). Here, as in Berry, the petition alleges

that Mr. Nelson was a juvenile offender who did not commit homicide and that he is serving

an effective life without parole sentence. Graham, however, was decided in 2010, and

clearly the petition filed herein would be untimely if Petitioner was relying solely thereon.

Instead, Petitioner argues that his Petition relies on Montgomery v. Louisiana, --- U.S. ---,

136 S. Ct. 718 (2016).

       Petitioner’s position on this issue was recently rejected by the Tenth Circuit in Berry

v. Whitten, wherein Mr. Berry, with the same counsel as Mr. Nelson, made what appears

to be a similar argument.

              By contrast, Mr. Berry’s claim does not fall within Montgomery. In
       Montgomery, the Supreme Court held Miller v. Alabama, 567 U.S. 460, 132
       S.Ct. 2455, 183 L.Ed.2d 407 (2012), had retroactive application to petitions
       for collateral review. 136 S.Ct. at 732. Miller held that “a judge or jury must
       have the opportunity to consider mitigating circumstances before imposing”
       a life sentence without the possibility of parole on a juvenile homicide
       offender. 567 U.S. at 489, 132 S.Ct. 2455. Mr. Berry’s petition does not
       allege that he committed homicide or that the judge who sentenced him was
       forbidden from considering mitigating circumstances. See In re Vassell, 751
       F.3d 267, 270 (4th Cir. 2004)(“Miller simply does not work for a
       nonhomicide offender….”)

                                              3
             Case 5:20-cv-00433-R Document 18 Filed 10/06/20 Page 4 of 5




Id. at *2. The Tenth Circuit concluded that it was not debatable that Berry’s claim was

based on Graham. Id. The same holds true here and his claim is clearly time barred.

        The Tenth Circuit further noted that to the extent Mr. Berry relied on Montgomery

and § 2244(d)(1)(C), his claim was untimely, because Montgomery was a 2016 Supreme

Court case and Berry did not seek relief until more than a year after January 25, 2016. The

same holds true in the instant case. Petitioner did not seek postconviction relief raising this

issue until April 22, 2019, more than one year after the decision in Montgomery.

        Finally, Petitioner presents a challenge, without sufficient argument, to Judge

Mitchell’s conclusion that he is not entitled to equitable tolling of the statute of limitations

period. Although Petitioner correctly states that equitable tolling is available with regard

to the § 2244(d) statute of limitations, he does not argue any particular facts in support of

application of the doctrine. The Court concludes that Petitioner has waived any objection

to Judge Mitchell’s conclusion that equitable tolling does not apply by failing to properly

develop the argument, because he has not made specific objection thereto.2

        The Court denies Petitioner a certificate of appealability. In order to appeal the

denial of a petition under § 2254, Petitioner must obtain a certificate of appealability by

making a substantial showing of the denial of a constitutional right. See 28 U.S.C.

§ 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Rule 11, Rules Governing

Section 2254 Cases in the United States District Courts. Where, as here, the court denies

relief on procedural grounds, Petitioner must show that “jurists of reason would find it


2
 “Generally, a litigant seeking equitable tolling bears the burden of establishing two elements: (1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way.” Pace v. DiGuglielmo,
544 U.S. 408, 418 (2005). Judge Mitchell concluded Petitioner has not established either element.

                                                         4
           Case 5:20-cv-00433-R Document 18 Filed 10/06/20 Page 5 of 5




debatable whether the district court was correct in its procedural ruling.” Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012)(quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

      For the reasons set forth herein, the Report and Recommendation is ADOPTED and

the Petition is DISMISSED AS UNTIMELY.

      IT IS SO ORDERED this 6th day of October 2020.




                                          5
